PeR Curiam.
The court below found the facts, particularly that the line established in said judgment “is not indefinite or ambiguous,” and that the line run by the surveyor “is the true boundary line between the lands of plaintiffs and lands of defendants as set forth in said Consent Judgment.” There is no exception to the findings of fact, and no excep-tive assignment of error presents any question which requires discussion. Therefore, without approving or disapproving the procedure adopted, the judgment entered in the court below is
Affirmed.